HOUCK, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Action for specific performance of contract and for the execution and delivery of a deed. West in 1917 agreed to sell certain real estate to Rosenkrantz for $100. Rosenkrantz took possession and paid $10 towards purchase price. The plaintiff contended that no specified time in which he was to make payments for the real estate was agreed upon. West denies this and testified that the payments were to be made $25 down and $25 thereafter each three months. West, on the 29th day of September, 1919, sold and conveyed the premises to the defendants, Wilmottes. The testimony was conflicting but the undisputed evidence was that no payment or tender had been made by Rosenkrantz to West upon the purchase price of the lots for more than two years On appeal from the Knox Common Pleas, the Court of Appeals dismissed the plaintiff’s petition and entered judgment for the defendant, holding:
1. Where no time for performance is definitely set in the contract, the presumption is that performance is to be made within a reasonable time. A period of more than two years for offer or tender of payments is not within such time as would come within the rule of payment or tender of payment “within a reasonable time.” -